BISCHOFF, J.
The questions involved on this appeal do not in any respect differ from those determined by us in Bank v. Andrews, 21 N. Y. Supp. 948, the decision wherein is herewith handed down. In that case our conclusions were that the defendant’s liability to a creditor of the American Loan & Trust Com*950panv, imposed by its charter, for all debts of the corporation incurred while he continued to be a director, is enforceable in an action at law instituted by the creditor without joining other creditors or directors; and that the prior recovery of judgment against the company, and return of execution issued thereunder, were not essential to the maintenance of the action. The judgment of the general term of the court below should be affirmed, with costs. All concur.